Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	Claim filed on 08/28/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claims 1, 8 and 15 have been amended. Claims 1, 8 and 15 are independent claims.

Claim Objections
3. 	Claim 1, 8 and 15 are objected because claim 1, 8 and 15 recite “a request to execute a certification process to verify an origin of an integrity of an asset”. As supported in specifications (and as clarified by the applicant's representative), the limitation phrase should be read as "to verify an origin and an integrity", and for the purpose of this examination, the phrase will be treated as such. Corrections are requested accordingly.

Response to Arguments
4. 	Applicant’s arguments filed in the amendments on 08/28/2022 have been considered but are moot because the new ground of rejection.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (International Publication Number WO 2019/157970 A1) and Peterka (International Publication Number WO 2019161412 A1) in view of Ansari (US Patent Publication No. 2019/0228133 A1).

5. 	Regarding Claim 1, Xue discloses, a certificate issuer node in a blockchain network, the certificate issuer node comprising:   
a processor that when executing one or more instructions stored in a memory is configured to (Xue, [0058], processor of the certificate system 100 may execute the set of instructions, [0055],a central processing unit (CPU) 340, an I/O 350, a memory 360, and a storage 39); 
link the asset certificate to an authority of the certificate issuer node (Xue, [0036], the certificate records may include, for example, a certificate generation record, a certificate issuing record, a certificate using record, or the like, or any combination thereof. The digital ledger may be held and/or maintained by each node 130 of the blockchain network 110, making the digital ledger being decentralized and distributed. In some embodiments, the digital leger may include a chain of blocks (or referred to as a blockchain). Each block may encode one or more records and be cryptographically linked to a previous block. For example, after a set of certificates are generated or issued by the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates.);
and record a signature of the certificate issuer node into an asset producer node certification record on the blockchain (Xue, Claim 20, by the issue node, a certificate generation record by writing a fifth contract encoding the generation of the at least a portion of the one or more certificates into the certificate generation record. The issue node may broadcast the updated certificate generation record to each of the other one or more nodes of the blockchain network)
Xue does not explicitly disclose the following limitations that Peterka teaches: 
endorse an asset certificate generated by the certification process in response to detection of the asset certificate issued to the asset producer node by another certificate issuer node (Peterka, [0030], a Certificate Authority (CA). If there is a single CA, all certificates have been endorsed (directly or indirectly) by the same root certificate. Several CAs could exist and, in this case, servers and client devices must have the ability to verify certificates issued by a potentially large number of different CAs).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to endorse the certificate issued to the asset and node to enhance security features.  
	Xue and Peterka does not explicitly disclose the following limitations that Ansari teaches:
receive, from an asset producer node of the blockchain network via a blockchain of the blockchain network, a request to execute a certification process to verify an origin of an integrity of an asset from the asset producer node (Ansari, [0002], The technology herein relates to integrity verification of digital data. More particularly, the technology herein relates to systems that integrate with a blockchain to provide for certification and verification of the origin and integrity of digital data as it is created, edited, and/or released (e.g., over an electronic medium such as the Internet).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the certificate and to verify an origin and an integrity of the certification process to enhances security features.

6.	Regarding Claim 2, Xue, Peterka and Ansari disclose, the certificate issuer node of claim 1, wherein the processor is further configured to: 
check if the asset producer node has the asset certificate issued by at least one secondary certificate issuer node on the blockchain (Xue, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof).  

7. 	Regarding Claim 3, Xue, Peterka and Ansari disclose, the certificate issuer node of claim 1, the processor is further configured to:
provide a permission to the asset producer node to grant access to the asset producer node certification record to other participant nodes on the blockchain (Xue, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof. [0003], Blockchain technique is increasingly used for maintaining a growing list of records (e.g., transaction records). For example, a peer-to-peer blockchain. [0036], the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates).  

8. 	Regarding Claim 4, Xue, Peterka and Ansari disclose, the certificate issuer node of claim 1, wherein the processor is further configured to: 
link the asset certificate to an authority of the certificate issuer node (Xue, [0008], the issue node may generate at least a portion of the one or more certificates using the allocated asset. [0007], The authority node may generate a third contract encoding the issuing of the at least a portion of the one or more certificates).  

9. 	Regarding Claim 5, Xue, Peterka and Ansari disclose, the certificate issuer node of claim 1, wherein the asset certification request comprising a digital signature of the asset producer node (Xue, [0072], The validation node may first decrypt the digital signature to obtain the digest using the public key of the request node. The instruction may be proven to be produced by the request node if the digital signature can be decrypted by the public key of the request node.).  

10. 	Regarding Claim 6, Xue, Peterka and Ansari disclose, the certificate issuer node of claim 5, wherein the processor is further configured to: 
verify integrity of the certification request based on the digital signature of the asset producer node (Xue, [0068], The digital signature as well as the original information related to the request and/or the at least one validation node may be included in the instruction. [0069], In 408, the request node may transmit the instruction to approve the request to the at least one validation node.).  

11. 	Regarding Claim 7, Xue, Peterka and Ansari disclose, the certificate issuer node of claim 1, wherein the processor is further configured to: 
Xue does not explicitly disclose the following limitations that Peterka taches: 
record an acceptance of the endorsed asset certificate on a ledger of the blockchain (Peterka, [0062], certification labs, and regulatory bodies may include their certificates in the blockchain registration record as well. [0069], the trust can be established with a certificate that is endorsed by multiple other entities).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to endorse the certificate on the ledger to enhance security.

12. 	Regarding Claim 8, Xue, Peterka and Ansari disclose, a method, comprising: 
linking, by the certificate issuer node, the asset certificate to an authority of the certificate issuer node (Xue, [0036],The certificate records may include, for example, a certificate generation record, a certificate issuing record, a certificate using record, or the like, or any combination thereof. The digital ledger may be held and/or maintained by each node 130 of the blockchain network 110, making the digital ledger being decentralized and distributed. In some embodiments, the digital leger may include a chain of blocks (or referred to as a blockchain). Each block may encode one or more records and be cryptographically linked to a previous block. For example, after a set of certificates are generated or issued by the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates.);
and recording, by the certificate issuer node, a signature of the certificate issuer node into an asset producer node certification record on the blockchain (Xue, claim 20, by the issue node, a certificate generation record by writing a fifth contract encoding the generation of the at least a portion of the one or more certificates into the certificate generation record. The issue node may broadcast the updated certificate generation record to each of the other one or more nodes of the blockchain network).  
Xue does not explicitly disclose the following limitations that Peterka teaches:
endorsing, by the certificate issuer node, an asset certificate generated by the certification process in response to detection of the asset certificate issued to the asset producer node by another certificate issuer node (Peterka, [0030], a Certificate Authority (CA). If there is a single CA, all certificates have been endorsed (directly or indirectly) by the same root certificate. Several CAs could exist and, in this case, servers and client devices must have the ability to verify certificates issued by a potentially large number of different CAs));
Xue and Peterka does not explicitly disclose the following limitations that Ansari teaches:
receiving, by a certificate issuer node of a blockchain network and from an asset producer node of the blockchain network, request to execute a certification process to verify an origin of an integrity of an asset from the asset producer node (Ansari, [0002], The technology herein relates to integrity verification of digital data. More particularly, the technology herein relates to systems that integrate with a blockchain to provide for certification and verification of the origin and integrity of digital data as it is created, edited, and/or released (e.g., over an electronic medium such as the Internet).)

13.	Regarding Claim 9, Xue, Peterka and Ansari disclose, the method of claim 8, further comprising: 
checking if the asset producer node has the asset certificate issued by at least one secondary certificate issuer node on the blockchain (Xue, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof).  

14. 	Regarding Claim 10, Xue, Peterka and Ansari disclose, the method of claim 8, further comprising: 
providing a permission to the asset producer node to grant access to the asset producer node certification record to other participant nodes on the blockchain (Xue, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof. [0003], Blockchain technique is increasingly used for maintaining a growing list of records (e.g., transaction records). For example, a peer-to-peer blockchain. [0036], the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates).  
  
15. 	Regarding Claim 11, Xue, Peterka and Ansari disclose, the method of claim 8, further comprising: 
linking the asset certificate to an authority of the certificate issuer node (Xue, [0008], the issue node may generate at least a portion of the one or more certificates using the allocated asset. [0007], The authority node may generate a third contract encoding the issuing of the at least a portion of the one or more certificates).  
  
16. 	Regarding Claim 12, Xue, Peterka and Ansari disclose, the method of claim 8, wherein the asset certification request comprising a digital signature of the asset producer node (Xue, [0072], The validation node may first decrypt the digital signature to obtain the digest using the public key of the request node. The instruction may be proven to be produced by the request node if the digital signature can be decrypted by the public key of the request node.).    

17. 	Regarding Claim 13, Xue, Peterka and Ansari disclose, the method of claim 12, further comprising: 
verifying integrity of the certification request based on the digital signature of the asset producer node (Xue, [0068], The digital signature as well as the original information related to the request and/or the at least one validation node may be included in the instruction. [0069], In 408, the request node may transmit the instruction to approve the request to the at least one validation node.).    

18. 	Regarding Claim 14, Xue, Peterka and Ansari disclose, the method of claim 8, further comprising:
Xue does not disclose the following limitations that Peterka taches: 
recording an acceptance of the endorsed asset certificate on a ledger of the blockchain (Peterka, [0062], certification labs, and regulatory bodies may include their certificates in the blockchain registration record as well. [0069], the trust can be established with a certificate that is endorsed by multiple other entities).

19. 	Regarding Claim 15, Xue disclsoes, a non-transitory computer readable medium comprising one of more instructions that when executed by a processor of a certificate issuer node in a blockchain network cause the processor to perform: (Xue, [0014], The non-transitory computer readable medium may include executable instructions. When the executable instructions are executed by a blockchain network, [0058], processor of the certificate system 100 may execute the set of instructions): 
linking the asset certificate to an authority of the certificate issuer node (Xue, [0036], Ther certificate records may include, for example, a certificate generation record, a certificate issuing record, a certificate using record, or the like, or any combination thereof. The digital ledger may be held and/or maintained by each node 130 of the blockchain network 110, making the digital ledger being decentralized and distributed. In some embodiments, the digital leger may include a chain of blocks (or referred to as a blockchain). Each block may encode one or more records and be cryptographically linked to a previous block. For example, after a set of certificates are generated or issued by the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates.);
and recording a signature of the certificate issuer node into an asset producer node certification record on the blockchain (Xue, claim 20, by the issue node, a certificate generation record by writing a fifth contract encoding the generation of the at least a portion of the one or more certificates into the certificate generation record. The issue node may broadcast the updated certificate generation record to each of the other one or more nodes of the blockchain network).  
Xue does not explicitly disclose the following limitation that Peterka teaches:
endorsing an asset certificate generated by the certification process in response to detection of the asset certificate issued to the asset producer node by another certificate issuer node (Peterka, [0030], a Certificate Authority (CA). If there is a single CA, all certificates have been endorsed (directly or indirectly) by the same root certificate. Several CAs could exist and, in this case, servers and client devices must have the ability to verify certificates issued by a potentially large number of different CAs).
Xue and Peterka does not explicitly disclose the following limitations that Ansari teaches:
receiving, from an asset producer node of the blockchain network via a blockchain of the blockchain network, a request to execute a certification process to verify an origin of an integrity of an asset from the asset producer node (Ansari, [0002], The technology herein relates to integrity verification of digital data. More particularly, the technology herein relates to systems that integrate with a blockchain to provide for certification and verification of the origin and integrity of digital data as it is created, edited, and/or released (e.g., over an electronic medium such as the Internet).).


20. 	Regarding Claim 16, Xue, Peterka and Ansari disclose, the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:  
 	checking if the asset producer node has the asset certificate issued by at least one secondary certificate issuer node on the blockchain (Xue, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof).   

21. 	Regarding Claim 17, Xue, Peterka and Ansari disclose, the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:  
provide a permission to the asset producer node to grant access to the asset producer node certification record to other participant nodes on the blockchain (Xue, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof. [0003], Blockchain technique is increasingly used for maintaining a growing list of records (e.g., transaction records). For example, a peer-to-peer blockchain. [0036], the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates). 

22. 	Regarding Claim 18, Xue, Peterka and Ansari disclose, the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perfrom:    
linking the asset certificate to an authority of the certificate issuer node (Xue, [0008], the issue node may generate at least a portion of the one or more certificates using the allocated asset. [0007], The authority node may generate a third contract encoding the issuing of the at least a portion of the one or more certificates).  

23. 	Regarding Claim 19, Xue, Peterka and Ansari disclose, the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform: 
verify integrity of the certification request based on digital signature of the asset producer node (Xue, [0068], The digital signature as well as the original information related to the request and/or the at least one validation node may be included in the instruction. [0069], In 408, the request node may transmit the instruction to approve the request to the at least one validation node.).  
  
24. 	Regarding Claim 20, Xue, Peterka and Ansari disclose, the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:
Xue does not disclose the following limitations that Peterka taches: 
record an acceptance of the endorsed asset certificate on a ledger of the blockchain (Peterka, [0062], certification labs, and regulatory bodies may include their certificates in the blockchain registration record as well. [0069], the trust can be established with a certificate that is endorsed by multiple other entities).

Conclusion
25. 	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

    /William J. Goodchild/    Primary Examiner, Art Unit 2433